James Shaw, as banking commissioner, sued appellant for the amount assessed against him as owner of five shares of stock of the First State Bank of Plantersville, which the commissioner had closed for liquidation. In answer appellant pleaded that all assets of the defunct bank had been purchased by another bank and all indebtedness liquidated, and therefore the banking commissioner abused his discretionary power to levy assessments against stockholders for payment of debts of the defunct bank when there were no debts.
The trial court refused to hear evidence on appellant's special defense, and instructed a verdict for the banking commissioner; hence this appeal.
In the case of Houston Nat. Exchange Bank v. Chapman, Banking Commissioner (Tex.Civ.App.) 263 S.W. 929 (writ of error refused), it was held to be within the discretion of the banking commissioner to make assessments against stockholders, and that his determination to do so was conclusive of the matter; and that his determination that it was necessary to enforce liability of stockholders to pay debts of a defunct bank could not be questioned collaterally in a suit to enforce payment of such assessment. And certainly what disposition the banking commissioner may make of the fund or assessment collected in the future cannot be determined in this suit, nor urged as a defense to it.
We affirm the judgment of the trial court.